Title: To George Washington from Lieutenant Colonel Joseph Thornburgh, 18 September 1777
From: Thornburgh, Joseph
To: Washington, George



Honor’d General
Camp Perkiomen [Pa.] Sepr 18th 1777

I recd yours by express, I have not recd the order you formerly sent, or any other respecting the Baggage before this day when about 4 OClock P.M. I recd a letter from Colo. Biddle with your orders to move the Baggage to Pottsgrove & Accordingly orderd Two Divisions to move intending to send the rest on before day, about 8 O’Clock this Evening recd one other express requesting me to send on the rest imediately which have done.
There is some stores at Mr Rees’s concerning which I have had no orders, but have tho’t proper to order Teams to be imediately employ’d for removing them also, shall continue moving them untill I receive orders to the contrary or am otherwise prevented. I am sir with due Respect Your Hble Servt

J. Thornburgh W. M. Genl

